         Case 20-34049 Document 12 Filed in TXSB on 08/25/20 Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

In Re:                                        §
                                              §              Case No. 20-34049-EVR-11
MURPHY SHIPPING &                             §
COMMERCIAL SERVICES, INC.                     §
DBA MURPHY GLOBAL                             §
LOGISTICS                                     §              Chapter 11
                                              §
Debtor                                        §

         DEBTOR’S MOTION FOR ORDER APPROVING DEBTOR’S NOTICE OF HEARING
              ON DEBTOR’S PLAN AND COMBINED DISCLOSURE STATEMENT;
         CONDITIONALLY APROVING DISCLOSURE STATEMENT; SETTING DEADLINE
            FOR OBJECTIONS AND APPROVING DEBTOR’S FORM OF BALLOT FOR
                        ACCEPTANCE/REJECTION OF THE PLAN

 TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW Murphy Shipping & Commercial Services, Inc. d/b/a Murphy Global

 Logistics (“Debtor”) and pursuant to Bankr. R. 4001 and L.BR. 4001-1, submits this Motion

 for Hearing as above captioned on Debtor’s Plan and Disclosure Statement (Dkt. #1). The

 motion requests a two (2) hour hearing requested on or after October 5, 2020, to provide at

 least thirty-days’ notice and respectfully shows the Court as follows:

                                I. JURISDICTION AND VENUE

         1. This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334(b).

This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue

is proper with the Bankruptcy Court pursuant to 28 U.S.C. Section 1408.

                                 II. FACTUAL BACKGROUND

         2. Debtor is a small business qualified to file under the Small Business

Reorganization Act of 2019 (the “SBRA”), and therefore eligible for the relief under Title

11, Chapter 11 of the United States Bankruptcy Code under Chapter V.
         Case 20-34049 Document 12 Filed in TXSB on 08/25/20 Page 2 of 3




         3. Debtor filed its Petition on August 12, 2020 (Dkt. #1). That same date Debtor

forgiveable filed its combined Plan and Disclosure Statement (Dkt. #1).

         4. One of the benefits of SBRA is the elimination of a separate hearing on

adequacy of disclosure. Debtor is therefore eligible to proceed directly to a confirmation

hearing of the Plan based on conditional acceptance of adequacy of disclosure of

information supplied by the Debtor, and subject to timely objections filed by creditors and

parties in interest.

         5. Once Debtor receives a proposed date and time for the hearing by the annexed

proposed order, Debtor will provide all creditors and parties in interest with an approved

notice of confirmation hearing, where adequacy of disclosure materials submitted with the

plan may also be finally determined. Pursuant to local rules creditors will also be provided

with a deadline for filing objections to the Plan and adequacy of disclosure with seven (7)

days of the proposed hearing date. Further, although consent is not required to

confirmation of the plan by at least one impaired class, a ballot form will be submitted to

determine whether confirmation is consensual.

         6. The proposed form for notice of the hearing, balloting, and solicitation of

acceptances/rejections is annexed hereto as Exhibit A and Exhibit 1 to Exhibit A.

                   WHEREFORE, PREMISES CONSIDERED, Debtor respectfully prays

that the Court grant the Debtor’s Motion for Hearing on Debtor’s Plan and Disclosure

Statement, setting dates for objection and acceptance/rejection of ballots, and enter an order

approving the form of notice and ballot solicitation, and for such other and further relief to

which it may show itself to be entitled.
        Case 20-34049 Document 12 Filed in TXSB on 08/25/20 Page 3 of 3




                                                            Respectfully submitted,

                                                            WILEY LAW GROUP, PLLC

                                                            /s/ Kevin S. Wiley, Sr.
                                                            Kevin S. Wiley, Sr.
                                                            State Bar No. 21470700
                                                            Kevin S. Wiley, Jr.
                                                            State Bar No. 24029902
                                                            325 N. St. Paul Street, Suite 2250
                                                            Dallas, Texas 75201
                                                            Telephone: 972-913-2683
                                                            Telecopier: 972-449-5717
                                                            ATTORNEYS FOR DEBTOR




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document was

served to Trustee, and all other parties by ECF.


                                             /s/ Kevin S. Wiley, Sr.
